DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 5,492,320) in view of Pennisi (US 4,717,158).
Regarding claim 1, Hoffman discloses a teething device for children (fig. 2; examiner notes that the device of Hoffman is fully capable of being used as a teething device) comprising: a flexible hollow outer envelope 12 comprising a mesh structure (col. 2, ll. 47-48); an inner aspect of the outer envelope contains pellets 16 therein, the pellets comprising a non-toxic material (col. 2, ll. 9-12).
Hoffman discloses the invention essentially as claimed except for the mesh comprising openings having a maximum dimension less than a minimum dimension of the pellets. Pennisi teaches a bean bag with openings smaller than the pellets (col. 2, ll. 42-43), in order to make the bean bag inelastic (col. 1, ll. 52-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman with openings as taught by Pennisi, in order to make the bean bag inelastic.
Regarding claims 2 and 3, the flexible hollow outer envelope comprises cotton (Hoffman; col. 3, ll. 62-64).
Regarding claim 8, the pellets comprise between 25% and 75% of a volumetric capacity of the outer envelope (Hoffman; col. 3, ll. 41-43).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Pennisi as applied to claim 8 above, and further in view of Weber (2009/0011845).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Pennisi as applied to claim 1 above, and further in view of Weber (2009/0011845).
Regarding claim 10, modified Hoffman discloses the invention essentially as claimed except for the pellets comprising a silicone-based composition. However, Hoffman does disclose that the filler can be a wide variety of materials, including plastic pellets (col 4, ll. 18-21). Weber teaches filling a compartment with a variety of materials, including silicone (paragraph 0062-0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Hoffman to be silicone as taught by Weber, in order to manufacture the pellets from a known material.

s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Pennisi and Weber as applied to claim 10 above, and further in view of Stillinger.
Regarding claim 11, modified Hoffman discloses the invention essentially as claimed except wherein the pellets comprise a closed outer form wherein an internal aspect of the pellets is sealed from air or liquid communication with an external aspect of the pellet. Hoffman appears to show spherical pellets (fig. 3, elements 16), but does not explicitly disclose their shape. Stilinger teaches that bean bag pellets can be formed of a variety of different shapes and sizes (figs. 10-17), including spheres (fig. 10; col. 7, ll. 16-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Hoffman to be spherical as taught by Stillinger, in order to utilize one well-known shape of pellets.
Regarding claim 12, modified Hoffman discloses the invention essentially as claimed except wherein the pellets comprise a spherical outer form. Hoffman appears to show spherical pellets (fig. 3, elements 16), but does not explicitly disclose their shape. Stilinger teaches that bean bag pellets can be formed of a variety of different shapes and sizes (figs. 10-17), including spheres (fig. 10; col. 7, ll. 16-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Hoffman to be spherical as taught by Stillinger, in order to utilize one well-known shape of pellets.
Regarding claim 13, the pellets comprise a closed outer form wherein an internal aspect of the pellets is sealed from air or liquid communication with an external aspect of the pellet (Stillinger; col. 7, ll. 16-19).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathim et al. (US 4,943,066) in view of Pennisi.
Regarding claim 4, Lathim discloses a teething device for children (fig. 4; examiner notes that the device of Hoffman is fully capable of being used as a teething device) comprising: a flexible hollow outer envelope 42 comprising a mesh structure (col. 2, ll. 54-55); and an inner aspect of the outer envelope contains pellets therein (see fig. 3, element 16), the pellets comprise a non-toxic material (col. 3, ll. 47-51); wherein the outer envelope comprises an ovoid shape (fig. 4).
Lathim discloses the invention essentially as claimed except for the mesh comprising openings having a maximum dimension less than a minimum dimension of the pellets. Pennisi teaches a pellet-filled ball with openings smaller than the pellets (col. 2, ll. 42-43), in order to make the ball inelastic (col. 1, ll. 52-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lathim with openings as taught by Pennisi, in order to make the ball inelastic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathim in view of Pennisi as applied to claim 4, and further in view of Stillinger.
Regarding claim 5, Lathim discloses the outer envelope has a minimum dimension between 2 inches and 6 inches (col. 4, ll. 61-64). Lathim discloses the invention essentially as claimed except wherein the openings of the mesh have a maximum dimension between 6mm and 9mm. Stillinger teaches a ball with spherical pellets ranging from 1mm to 2cm (col. 7, ll. 18-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Lathim to be within the range taught by Stillinger, in order to utilize known pellet sizes. Examiner notes that the openings need to be smaller than the pellets. Examiner notes further that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathim in view of Pennisi as applied to claim 4, and further in view of Weber.
Regarding claim 6, modified Lathim discloses the invention essentially as claimed except for the pellets comprising a silicone-based composition. However, Lathim does disclose that the filler can be plastic pellets (col. 3, ll. 47-51). Weber teaches filling a compartment with a variety of materials, including silicone (paragraph 0062-0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Lathim to be silicone as taught by Weber, in order to manufacture the pellets from a known material.
Regarding claim 7, the pellets comprise a spherical outer form (Lathim; col. 3, ll. 51-53).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathim et al. (US 4,943,066) in view of Pennisi, Hoffman, Weber, and Stillinger.
Regarding claim 14, Lathim discloses a teething device for children (fig. 4; examiner notes that the device of Hoffman is fully capable of being used as a teething device) comprising: a flexible hollow outer envelope 42 comprising a mesh structure (col. 2, ll. 54-55), the outer envelope having a minimum dimension between 2 and 6 inches (col. 4, ll. 61-64); and an inner aspect of the outer envelope contains pellets therein (see fig. 3, element 16), the pellets comprise a non-toxic material (col. 3, ll. 47-51); the pellets comprising a volume between 25% and 75% of a volumetric capacity of the outer envelope (col. 3, ll. 22-27).
Lathim discloses the invention essentially as claimed except for the mesh comprising openings having a maximum dimension less than a minimum dimension of the pellets. Pennisi teaches a pellet-filled ball with openings smaller than the pellets (col. 2, ll. 42-43), in order to make the ball inelastic (col. 1, ll. 52-54). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lathim with openings as taught by Pennisi, in order to make the ball inelastic.
Modified Lathim discloses the invention essentially as claimed except wherein the mesh structure comprises cotton. Lathis does disclose that its mesh structure is fabric (col. 2, ll. 54-55). Hoffman teaches that a flexible hollow outer envelope (fig. 3, element 12) holding pellets 16 can be manufactured from a variety of different cloths, including cotton (col. 3, ll. 62-64). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer envelope of Lathim to be cotton as taught by Hoffman, in order to manufacture the outer envelope from a known material.
Modified Lathim discloses the invention essentially as claimed except wherein the pellets are silicone-based. However, Lathim does disclose that the filler can be plastic pellets (col. 3, ll. 47-51). Weber teaches filling a compartment with a variety of materials, including silicone (paragraph 0062-0063). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Lathim to be silicone as taught by Weber, in order to manufacture the pellets from a known material.
Lathim discloses the invention essentially as claimed except wherein the pellets have a maximum dimension between 6mm and 9mm. Stillinger teaches a ball with spherical pellets ranging from 1mm to 2cm (col. 7, ll. 18-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pellets of Lathim to be within the range taught by Stillinger, in order to utilize known pellet sizes. Examiner notes that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 15, the pellets comprise a spherical form (Lathim; col. 3, ll. 51-53).

Regarding claim 16, the pellets comprise a closed outer form wherein an internal aspect of the pellets is sealed from air or liquid communication with an external aspect of the pellet. Examiner notes that spheres do not include through-holes and that none of the pellets shown in Lathim have an opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771          

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771